NO.
12-06-00299-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
BILLY DON LATHAM,       §                      APPEAL FROM THE 123RD
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SHELBY
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Billy Don
Latham appeals his conviction for aggravated sexual assault of a child, for
which he was sentenced to imprisonment for life.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
                                                
Background
            Appellant
was charged by indictment with aggravated sexual assault of his minor son.  Appellant pleaded “not guilty,” and the
matter proceeded to jury trial.  The
evidence presented at trial included several hard copies of online chats
recovered from Appellant and his wife’s computer.  Appellant’s wife testified that Appellant had
been the one communicating1




 in these online chat sessions, in which he
stated in separate instances that he had touched his minor son’s penis with
both his hand and mouth.  The jury
ultimately found Appellant guilty as charged. 
Following a trial on punishment, the jury assessed Appellant’s
punishment at imprisonment for life. 
This appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant’s counsel
states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this
case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the case and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.2  We have likewise reviewed the record for
reversible error and have found none.
                                                                                                            
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991),
Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
our consideration of this matter.  Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave
to withdraw is hereby granted and the trial court’s
judgment is affirmed.
 
Opinion
delivered November 30, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
(DO NOT PUBLISH)




1 The communications at issue were made under
the screen name “ethel_irene2002.”


2 Counsel for Appellant certified in his motion
to withdraw that he provided Appellant with a copy of this brief.  Appellant was given time to file his own
brief in this cause.  The time for filing
such a brief has expired, and we have received no pro se brief.